Citation Nr: 1114831	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, claimed as high cholesterol.  

2.  Entitlement an initial compensable rating for the service-connected hypertension.  

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected right ankle strain.  

4.  Entitlement to a rating in excess of 20 percent for residuals of left basal ganglia hemorrhage.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1989 to November 1996, from May 1998 to August 2001, and from December 2005 to July 2007.  

In January 2011, the Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file. 

The issue of a total rating for compensation purposes based on unemployability by reason of service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of an increased rating for the service-connected residuals of a basal ganglion hemorrhage being remanded is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated hyperlipidemia (high cholesterol) is a laboratory value and is not a disability for VA compensation purposes.

2.  For the period of the appeal, the service-connected hypertension is not shown to have been predominantly manifested by diastolic pressure at 100 or more, or systolic pressure of 160 or more.  

3.  For the period of the appeal, the service-connected right ankle strain is shown to have been manifested by full dorsiflexion and 35 degrees of plantar flexion with some pain on movement, but marked limitation of motion or functional loss due to pain is not demonstrated.  



CONCLUSIONS OF LAW

1.  The claim of service connection for hyperlipidemia must be denied by operation of law.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, including Diagnostic Code (Code) 7101 (2010).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, including Diagnostic Code 5271 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

April and June 2008 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove.

In this regard, the letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  This notice also included disability ratings and effective dates of awards.

As the August 2008 rating decision on appeal granted service connection for hypertension and right ankle strain, and assigned a disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in April 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded a VA examination in July 2008.

In sum, there is no VA defect in notifying or assisting the Veteran that affects the fairness of this adjudication.


Service Connection

Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service treatment records for the Veteran's extensive period of active duty show findings of elevated cholesterol levels (see March 1994 and June 2007 records).  

The VA treatment records in 2008 also noted findings of elevated cholesterol with an assessment of hyperlipidemia.  

However, hyperlipidemia or elevated cholesterol levels, by themselves, are laboratory values and not disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Accordingly, by law, the claim of service connection for hyperlipidemia must be denied.  



Increased Ratings

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In every instance where the Rating Schedule does not provide a no percent rating for a diagnostic code, a no percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

This practice is known as "staged" ratings.  As will be explained, the Board finds that "staged" ratings are not warranted.


Hypertension

The Veteran submitted a list of 34 blood pressure readings from November 2007 to January 2008.  Of these readings only 3 reflect diastolic readings at 100 or higher; there are no systolic readings at 160 or higher.

A January 2008 VA treatment record notes that the Veteran had a history of hypertension and that he was not on medication.  He had been monitoring his blood pressure readings which showed frequent diastolic reading in the mid 90s.  He was prescribed medication for high blood pressure.

The January to April 2008 VA blood pressure readings also show that the Veteran's diastolic readings were not at 100 or higher and that the systolic readings were not at 160 or higher.  A July 2008 blood pressure reading was recorded as being 144/96.

In January 2011, the Veteran testified that his recent blood pressure reading was 140/90, prior to taking his blood pressure medication.

The service-connected hypertension is evaluated as noncompensably disabling under Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).

This diagnostic criteria provide for a rating of 10 percent for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.  38 C.F.R. § 4.104,

A 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more or who requires continuous medication for control.  Id.

A rating of 20 percent requires diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.  Id.

On this record, at no time have the Veteran's blood pressure readings been shown to be manifested by predominant diastolic blood pressure readings of 100 or more or by predominant systolic pressure readings of 160 or more.  

Given the absence of the required findings, the Board finds that a compensable rating is not warranted even though the Veteran has been prescribed medication for the hypertension because his readings are not shown to have compensably disabling before the use of medication was suggested.  

The Board finds that, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

The Board has considered whether referral for evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

There is nothing in the record that suggests that the schedular criteria are inadequate for purposes of reasonably describing the level of the service-connected disability in this case.  

 Consequently, the Board finds that service-connected hypertension does not present an exceptional or unusual disability picture; therefore, referral for extraschedular consideration is not indicated.  



Right Ankle

The service-connected right ankle disability is currently rated under the provisions of Diagnostic Code 5271.

Under Code 5271, limited motion of the ankle warrants a 10 percent rating when moderate, and a 20 percent rating when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2010).

Normal ankle joint motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.

According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  

In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

Other potentially applicable diagnostic codes include Codes 5167 (loss of use of foot), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astralgalectomy).  However, there is no showing that the Veteran has been diagnosed with any of these conditions.  Accordingly, these codes cannot serve a basis for an increased rating in this case.

A February 2008 VA treatment record indicate the Veteran denied having any muscle weakness or joint pain.  His gait was coordinated and smoother, and there were no joint contractures.

On July 2008 VA examination, the Veteran complained of right ankle pain.  He denied having any swelling, stiffness, flare-ups, instability, heat, redness, recurrent subluxation, or dislocation regarding the right ankle.  He did not take any pain medication on a regular basis.  

On examination, there was no guarding of movement, effusion, or ankylosis of the right ankle.  The Veteran's gait was within normal limits.  Right ankle dorsiflexion was from 0 to 20 degree both actively and passively with the onset of pain at 10 degrees.  

Plantar flexion was performed from 0 to 35 both actively and passively with pain throughout.  Repetitive testing did not produce change in the baseline functioning.  There was tenderness to palpation over the insertion of the gastroc into the Achilles tendon.  

In January 2011, the Veteran testified that he did not currently received treatment for his right ankle.  He stated that he limped when he first started walking, but this went after a few minutes.  

The Veteran was able to walk off his pain and to walk long distances.  He reported having discomfort around his ankle and a foot that was at an angle since he tore his Achilles tendon.  

On this record, the evidence does not show that the service-connected right ankle disability is productive of marked limitation of motion or functional loss due to pain.  

Given the currently demonstrated range of motion and taking into account the Veteran's complaints of painful motion, the Board finds that more than moderate impairment is not demonstrated in this case.  

The Board's considered whether referral for evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

There is nothing in the record that reflects or suggests that the service-connected right ankle disability presents an exceptional disability picture to render the criteria inadequate for purposes of reasonably describing the level of disability.  

The schedular criteria take into consideration the range of motion as well as other factors in evaluating ankle function. Consequently, the Board finds that referral for extraschedular consideration is not indicated.  




ORDER

The claim of service connection for hyperlipidemia is denied.

An increased initial compensable rating for the service-connected hypertension is denied.  

An initial rating in excess of 10 percent for the service-connect right ankle strain is denied.



REMAND

The Veteran is seeking a higher rating for the service-connected residuals of a left basal ganglion hemorrhage.  This disability is currently assigned a 20 percent rating.

The record indicates the Veteran participated in vocational rehabilitation; however, this file has not been associated with the claims file.

VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.

The Veteran's representative requested consideration of the service-connected residuals of a left basal ganglion hemorrhage.  Given the symptoms associated with this disability, the Board finds this diagnostic code appropriate.  Further, the Veteran should be given notice of the amended criteria.

However, since this service-connected disability encompasses symptoms and manifestations beyond those addressed on the July 2008 VA examination, the examination is deemed inadequate for rating purposes.

The VA treatment records indicate the Veteran was referred for speech therapy.  These records and any other VA treatment records referable to this service-connected disability that are not already associated with the claims file must be secured.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to provide the Veteran with notice of the revised rating criteria of Diagnostic Code 8045.

2.  The RO should take appropriate steps to contact the Veteran in order to obtain any outstanding treatment records referable to the service-connected residuals of a basal ganglion hemorrhage that have not been associated with the claims file.  

All VA treatment records must be secured and associated with the claims file.  If any of the records received indicate the need for additional development, then such should be undertaken.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

3.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to the Veteran's participation in the VA vocational rehabilitation program should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The Veteran should then be afforded a VA examination to ascertain the severity of the service-connected residuals of the left basal ganglion hemorrhage.

The claims file should be made available to the examiner(s) for review.  All necessary tests should be performed and all pertinent findings must be reported.

The examiner should pay particular attention to the rating criteria for evaluating traumatic brain injuries found in 38 C.F.R. § 4.124, Diagnostic Code 8045 and, when applicable, ensure that the areas involving cognitive, emotional/behavioral, and physical dysfunction are addressed as well as subjective complaints.  

With respect to headaches, the examiner should note the absence or presence of characteristic prostrating attacks, the frequency and duration of any such attacks, and the extent of any associated economic impact.

To the extent possible, the manifestations of the Veteran's residuals of a left basal ganglion hemorrhage should be distinguished from any other disorder present.

5.  Following completion of all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


